8DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group I comprising claims 1 – 14 in the reply filed on 6/2/2021 is acknowledged.
Claims 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
This application is in condition for allowance except for the presence of claims 15 – 20  directed to an invention non-elected without traverse.  Accordingly, claims 15 – 20 have been cancelled.
Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Astier et al. (US 2017/0045475 A1) teach a nanogap structure or array for micro/nanofluidic systems formed by sacrificial sidewalls.   The nanochannel or nanogap structure is made by anisotropic wet etching and reactive-ion etching (¶¶33 – 43).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a method of fabricating a nanosieve or nanofilter array comprising:
forming a sacrificial layer along side walls of an array of first trenches that are indented into a surface of a substrate;
depositing a fill layer over the sacrificial layer;

covering the substrate, the fill layer, and the array of gaps with a cap layer that forms a fluid-tight seal against the substrate and the fill layer; and
indenting a first reservoir and a second reservoir through the cap layer, and into the substrate and the fill layer, across the lengths of the array of gaps, wherein the array of gaps connect the first reservoir in fluid communication with the second reservoir.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. (US 2007/0090026 A1) teach continuous biomolecule separation in a nanofilter, wherein the nanofilter is fabricated using either nanoimprint lithography, reactive ion etching, interference lithography, self-assembled copolymer pattern transfer, spin coating, electron beam lithography, focused ion beam milling, wet etching, plasma-enhanced chemical vapor deposition, electron beam evaporation, sputter deposition and combinations thereof.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797